Citation Nr: 1705656	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  14-21 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, and if so, whether the reopened claim should be granted.

2.  Entitlement to an initial compensable disability rating for a left wrist disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1949 to December 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2011 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has characterized the mental disability issue on appeal broadly, as reflected on the title page. 

The Board notes that in an August 2013 rating decision, the RO determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.  The Board, however, must determine on its own whether new and material evidence has been submitted to reopen the Veteran's claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial compensable disability rating for a left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2011 rating decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim for service connection for an acquired psychiatric disorder.

3.  The evidence is at least in equipoise as to whether the Veteran has depression and anxiety.

4.  The Veteran's depression and anxiety are proximately due to chronic pain and limitation of function caused by his service-connected left elbow, left shoulder, and left wrist disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for an acquired psychiatric disorder, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duties to notify or assist is necessary.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).  In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Background and Analysis

New and material evidence

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Veteran's claim for service connection for an acquired psychiatric disorder was denied in a September 2011 rating decision on the bases that the evidence did not show the Veteran had been clinically diagnosed with depression or anxiety, and did not show the Veteran's psychiatric symptoms were related to his service-connected left upper extremity disabilities.  The Veteran did not appeal the September 2011 decision or submit any pertinent evidence within the appeal period.  The evidence before the RO at the time of the September 2011 decision included the Veteran's claim, VA treatment records dated between February 2011 and September 2011, and a September 2011 VA examination report.  Evidence received after the appeal period includes additional VA treatment notes dated as recently as March 2013, a June 2013 VA examination report, and a September 2013 statement by the Veteran.  The Board notes the evidence contains discussion of psychiatric symptoms and diagnoses, as well as the Veteran's assertions that his psychiatric symptoms are related to his service-connected left upper extremity disabilities and that he continues to take antidepressant medication.  The Board again notes the additional evidence described is presumed to be credible in determining whether to reopen the Veteran's claim.  As such, presuming the credibility of the new evidence submitted, the Board finds the evidence is not redundant or cumulative of the evidence of record and relates to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, reopening of the claim for service connection for an acquired psychiatric disorder is warranted. 

Entitlement to service connection 

The record shows the Veteran suffered a severe left elbow fracture during service, which necessitated surgery and a medical discharge.  The Veteran is currently service-connected for left elbow osteoarthritis with ankylosis, as well as left shoulder osteoarthritis and left wrist tendonitis, both associated with his left elbow condition.  The medical evidence shows function of the Veteran's left upper extremity is extremely limited.  The Veteran asserts he has depression and anxiety due to chronic pain and limitation of function caused by his service-connected left upper extremity disabilities.

The Veteran's post-service medical records show that in February 2011, he was noted to be anxious and depressed due to the lack of functioning of his left arm.  He was diagnosed with depression and prescribed antidepressant medication.  In April 2011, the Veteran was documented to have symptoms consistent with major depression.  In a subsequent April 2011 treatment record, he was noted to have concerns about the difficulty of functioning with only one good arm.  It was noted the Veteran had been prescribed antidepressant medication, and he was diagnosed with depression and general anxiety.  In May 2011, the Veteran reported he was depressed due to his arm condition, and an impression was given of depression, secondary to a general medical condition.

The Veteran was afforded a VA psychiatric examination in September 2011.  The examiner noted the Veteran's in-service injury and subsequent discharge.  The examiner noted the Veteran began VA mental healthcare in 2011 and started antidepressant medication a few months prior to the examination.  The examiner indicated the Veteran had a depressed mood and chronic sleep impairment related to his left arm pain.  The examiner noted the Veteran hardly took the antidepressant medication he was prescribed.  The examiner ultimately concluded he could see no evidence of clinical depression or anxiety.  In this regard, the examiner stated that the Veteran had a depressed mood but no severe vegetative symptoms, and that the Veteran was no longer going through counseling and only sporadically took his antidepressant medication.  The examiner reiterated that the Veteran reported subjective depressed mood, but stated that the Veteran's lay testimony alone did not prove clinical depression.  The examiner further stated a review of records showed a negative psychiatric history until 5 months prior to the examination.  The examiner also stated the Veteran had functioned well in his life, including by raising a family and working.  The examiner then stated that a diagnosis of depression would be difficult to relate to the Veteran's elbow and shoulder injuries without resorting to speculation, as there could be many causes of depression.

An August 2012 treatment note showed the Veteran reported he was feeling depressed due to constant pain and worry about further loss of function.  An earlier August 2012 note showed a diagnosis of depression.  A September 2012 treatment note showed the Veteran reported continuing intermittent depression related to his pain and loss of grip strength.  A November 2012 mental health treatment note showed the Veteran felt he was coping better with pain but still felt depressed at times.  A December 2012 treatment note showed the Veteran was instructed to continue with antidepressant medication and mental health counseling.  March 2013 treatment notes showed the Veteran was attending group therapy relating to his chronic pain and loss of functioning which had affected his mood and life.

The Veteran was afforded an additional VA psychiatric examination in June 2013.  The examiner noted the Veteran had been married for several decades, had a good relationship with his spouse, and had 6 children.  The examiner acknowledged the Veteran's in-service injury and noted he had previously been diagnosed with a depressive disorder and prescribed antidepressants.  The examiner stated, however, that the Veteran had been inconsistent with both counseling and medication.  The examiner noted when asked to identify his two greatest sources of stress, the Veteran stated his arm really bothered him, preventing him from doing what other people could do, and sometimes preventing him from sleeping.  The examiner stated the Veteran's history suggested a mild remission in symptoms, seemingly as a result of his attendance at group therapy sessions for those suffering with chronic pain.  The examiner noted the Veteran expressed considerable angst over not being able to use his left arm as fully as he desired.  The examiner again noted there was a depressive disorder diagnosis in the past.  However, the examiner stated the sequence of events leading up to the Veteran pursuing his claim seemed to be circumscribed to a period of less than 6 months before his initial evaluation.  The examiner further stated the Veteran's work history did not show an inability to perform basic work duties, and that since retirement, the Veteran had owned and sold homes.  The examiner stated that in terms of the Veteran's relationship history, he denied exposure to any abuse, parental violence, mental illness, or substance abuse, and he reported a very stable relationship with his family.  The examiner further noted the Veteran was previously non-compliant with his recommended treatment regimen of antidepressants and counseling.  The examiner stated there was some physical discomfort with the Veteran's arm and that his behavioral reaction was consistent with a natural behavioral progression that did not meet the criteria for a diagnosable mental disorder.

In a September 2013 statement, the Veteran asserted that the depression and anxiety he experienced on a daily basis were a direct result of his left elbow condition, and that he continued to require daily use of psychiatric medication and counseling. 

Upon a review of the foregoing, the Board notes that whereas VA examiners in September 2011 and June 2013 determined the Veteran had no diagnosable psychiatric disorder, his VA healthcare providers have provided diagnoses of both depression and anxiety.  In this regard, the Board notes that while the VA examiners' conclusions were each based on a single examination of the Veteran and a review of his history, the VA treatment providers' diagnoses were based upon direct and continuous treatment of the Veteran.  Upon careful consideration of the foregoing, and of the entire record, the Board has concluded that the evidence is at least in equipoise as to whether the Veteran has depression and anxiety.  

The Board further notes that all of the medical evidence addressing the etiology of the Veteran's psychiatric symptoms attribute his symptoms to the chronic pain and loss of function caused by his service-connected left elbow, left shoulder, and left wrist disabilities.  Accordingly, the Board has determined that granting of service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety, is warranted. 


ORDER

New and material evidence having been presented, reopening of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety, is granted.

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety, is granted.




REMAND

The Board notes in a January 2011 rating decision, the RO granted the Veteran's claim for service connection for a left wrist disability, and assigned a noncompensable rating.  In a February 2011 notice of disagreement, the Veteran indicated disagreement with the rating assigned.  To date, no statement of the case has been issued addressing this issue.  Therefore, the Board is required to remand the issue for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claim is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case addressing the issue of entitlement to an initial compensable disability rating for a left wrist disability.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  Advise the Veteran that his claims file will not be returned to the Board for appellate consideration of this issue unless he perfects an appeal.

2.  Undertake any other development determined to be warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


